Citation Nr: 0520925	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a back disorder, to 
include degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1995 to November 
1999.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing before the Board in 
April 2005, the veteran raised the issue of entitlement to a 
temporary total rating relating to a period of convalescence 
connected with right knee surgery (transcript (T.) at p. 9).  
This issue is referred to the regional office (RO) for 
appropriate consideration.

The Board further notes that with respect to the claim for 
service connection for a back disorder, to include DDD of the 
lumbar spine, the claim has been adjudicated by the RO solely 
on the basis of whether the veteran is entitled to service 
connection for a back disorder as directly related to 
service.  However, the Board observes that the veteran has 
also raised the issue of entitlement to service connection 
for a back disorder as secondary to his recently service-
connected right knee disorder.  Consequently, the issue of 
entitlement to service connection for a back disorder as 
secondary to service-connected disability will also be 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Chronic dermatitis is related to active service.  

2.  A back disorder has not been related to active service.  



CONCLUSIONS OF LAW

1.  Chronic dermatitis was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on numerous occasions of the evidence necessary to 
substantiate his claims.  

First, prior to the rating decision that denied the claims in 
May 2003, the RO provided the veteran with a November 2002 
letter in which the veteran was notified of the evidence 
necessary to substantiate his claims, and the respective 
obligations of the veteran and the Department of Veterans 
Affairs (VA) in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, the May 2003 rating decision and May 2004 
statement of the case notified the veteran that his claims 
were being denied on the basis that there were no relevant 
complaints or treatment during service, and no evidence 
linking any current disability to service.

Although the November 2002 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, following the veteran's 
submission of additional evidence at the time of his hearing 
before the Board in April 2005, there was no indication from 
either the veteran or his representative that additional 
evidence was to be provided in support of the claims.  

Finally, to the extent the Board has granted service 
connection for dermatitis, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Turning first to the veteran's claim for service connection 
for a skin disorder, the Board notes that the veteran has 
already been furnished with relevant VA skin diseases 
examination in April 2003, at which time the examiner noted a 
diagnosis of chronic dermatitis but that there was no in-
service medical record evidence of treatments or complaints 
of any skin disorder.  However, the Board observes that 
subsequent to this examination, service medical records were 
obtained that noted positive findings on examination of the 
skin in September 1999, described as mild papulopustular acne 
of the back.  In addition, there are additional medical 
records that reflect findings or diagnoses of inflammatory 
purpura in May 2000, rash/erythematous inflammation to the 
right hand between the third and fourth digits in October 
2000, dermatitis in March 2001, psoriasis in April 2001, 
dermatitis in February 2002, psoriasis in June 2002, 
folliculitis in August 2002, and dermatitis in January 2003.  

With respect to the veteran's back, available service medical 
records do not contain any reference to complaints or 
treatment for any back disorder.

Private medical records from June 2002 reflect that the 
veteran complained of lower back pain and numbness in the 
left leg.  On the second day of the month, the veteran noted 
that he awakened with a twinge in his lower back.  It 
gradually worsened over the following days until it radiated 
into the left leg, causing pain and numbness.  The veteran 
indicated that he did lifting on a regular basis, noting that 
he was a dispatcher, but also worked in a grocery store.  He 
denied any acute injury or trauma to the back or documented 
prior back problems.  

Additional records from later in June 2002 indicate that the 
veteran's chief complaint was low back pain with associated 
left hip and radiating leg pain.  The veteran reported 
intermittent back pain for years, and that his leg pain 
started about two weeks earlier.  The assessment was left 
radicular leg pain.  

An August 2002 private medical statement from Dr. M. reflects 
that the veteran was under treatment for back pain and 
radiculopathy.

A private medical statement from Dr. J., dated in August 
2002, reflects that the veteran had been treated for DDD and 
an associated L5-S1 disc herniation.  

VA spine examination in April 2003 revealed that although the 
veteran reported no specific injury to his back in service, 
he noticed some soreness and an occasional twinge of his 
back.  VA X-rays were interpreted to reveal possible DDD in 
the lumbar spine, and the overall diagnosis was DDD of the 
lumbar and sacral area, L1.

At the veteran's hearing before the Board in April 2005, the 
veteran testified that he began having problems with his back 
in June of 2002, after he started having problems with his 
knee (transcript (T.) at p. 7).  He denied having any back 
pain prior to his knee problem and denied that he injured his 
back during or after service (T. at p. 7).  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

To support a showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diseases of the nervous system become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307, 3.309 (2004).

The Board has carefully reviewed the evidence of record and 
first notes that there are diagnoses of DDD of the lumbar 
spine and recent and multiple diagnoses of dermatitis.  The 
Board therefore finds that the veteran suffers from current 
disorders of the back and skin.

However, with respect to the veteran's claim for service 
connection for a back disorder as directly related to 
service, service medical records do not reflect any 
complaints or treatment of a back problem during service, and 
the veteran himself denied any injury to the back either 
before or after service, noting that he first began having 
problems with his back in June of 2002, after he started 
having problems with his knee.

In addition, as has been clearly made plain to the veteran on 
multiple occasions over the history of this claim, in order 
to prevail on his claim, there must also be medical evidence 
linking a current back disorder to service, and the evidence 
does not contain such medical evidence.  It should also be 
noted that the statements of the veteran and his 
representative that seek to link current relevant symptoms or 
diagnoses to service are of minimal or no weight as the 
opinions of laypersons as to issues of medical causation are 
of little or no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Moreover, the veteran has most recently denied any injury to 
the back during service, and contends instead that his 
current back disorder is related to his service-connected 
right knee disability.   The question of secondary service 
connection for a back disorder has not been adjudicated.

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a direct 
relationship between any current back disorder and service or 
a period of one year after service, and that this claim 
should therefore be denied.

On the other hand, the Board's review of the evidence 
relating to the veteran's claim for service connection for a 
skin disorder reflects September 1999 in-service findings 
described as mild papulopustular acne of the back, and while 
an April 2003 VA skin diseases examiner did not indicate that 
chronic dermatitis was related to service, he was basing this 
opinion on the erroneous belief that there was no evidence of 
a skin disorder during service.  Thus, the Board finds that 
there is essentially no opinion of record as to the etiology 
of the veteran's chronic dermatitis, and nothing to suggest 
that the veteran's complaints of continuing skin problems 
since active service are not associated with the most current 
diagnosis of skin disability, i.e., chronic dermatitis.  See 
38 C.F.R. § 3.303(b) (2004).

The medical evidence of record also does not contain an 
opinion attributing the veteran's chronic dermatitis to some 
cause outside of service nor does it contradict the veteran's 
complaints of continuing skin problems since service.  In 
fact, the veteran's complaints of continuing problems is 
clearly documented in post-service medical records dated 
since May of 2000.  

Accordingly, the Board finds that absent evidence that 
clearly attributes the veteran's dermatitis to a cause 
outside of active service, it must be concluded that the 
complaints are a continuation of the in-service complaints to 
which the veteran attributes them.  Consequently, all 
reasonable doubt is resolved in favor of the veteran and the 
veteran's claim for service connection for chronic dermatitis 
is hereby granted.


ORDER

Entitlement to service connection for chronic dermatitis is 
granted.

Entitlement to direct service connection for a back disorder, 
to include DDD of the lumbar spine, is denied.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


